Citation Nr: 1719302	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1982 rating decision which denied service connection for a nervous condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1981 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2010, the RO declined to reopen a previously denied claim for service connection for paranoid schizophrenia.  In April 2013, the RO determined that there was no CUE in the September 1982 rating decision denying service connection for a nervous condition.  The Veteran perfected appeals of both rating decisions.


FINDINGS OF FACT

1.  A September 7, 1982, rating decision denying service connection for a nervous condition contained legal error in the application of the law for presumption of soundness.

2.  But for the legal error in the September 7, 1982, rating decision, the outcome would have been manifestly different and service connection for paranoid schizophrenia would have been granted.


CONCLUSION OF LAW

The September 7, 1982, rating decision denying service connection for a nervous condition was clearly and unmistakably erroneous, and is to be revised to grant service connection for paranoid schizophrenia.  38 U.S.C.A. § 5109A (West 2014); 
38 C.F.R. § 3.105 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

The Veteran contends that VA committed a clear and unmistakable error in a September 1982 rating decision which denied service connection for a nervous condition.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999). 

In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44. 

In order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005).  See also Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, when a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity).

II.  Evidence

Historically, the Veteran entered service in the U.S. Navy in July 1981.  Her enlistment examination from that same month reflected no history or relevant findings pertaining to a psychiatric condition.  Beginning in November 1981, she was seen for various complaints and diagnosed with schizotypal personality disorder.  In April 1982, she was admitted to the hospital for a psychiatric evaluation.  Shortly thereafter, she was diagnosed with paranoid schizophrenia, sub-chronic, with acute exacerbation, which existed prior to enlistment (EPTE).  A May 1982 Medical Board Report recommended that she be administratively separated from the U.S. Navy on the basis of a preexisting schizotypal personality disorder, EPTE.  She was discharged in June 1982.

She filed a claim for service connection for a nervous condition in July 1982.  In the September 1982 rating decision at issue, the RO denied the Veteran's claim based on service treatment records which diagnosed a preexisting condition.  Specifically, the rating decision states, "Diagnosis of subchronic paranoid schizophrenia, with acute exacerbation, existed prior to enlistment."

III.  Analysis

At the time of the September 1982 rating decision, applicable VA law provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1982) [now codified at 38 U.S.C.A. § 1110]. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1982) [now codified at 38 U.S.C. § 1111].

The applicable VA regulation that interpreted 38 U.S.C. §  311 provided that the veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) (1982).  In contrast to the statute it was interpreting (38 U.S.C. § 311), there was no specific mention in this regulation that, to rebut the presumption of soundness, clear and unmistakable evidence of no aggravation was also necessary.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 353 (1982) [now codified at 38 U.S.C.A. § 1153]; 38 C.F.R. § 3.306 (1982).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Upon review of the evidence of record and the law in effect in September 1982, the Board finds that the September 1982 rating decision that denied service connection for a nervous disorder contains clear and unmistakable error.  Specifically, the RO incorrectly applied the statutory law pertaining to the presumption of soundness.

As noted above, the Veteran entered service without any psychiatric conditions being noted during her enlistment examination.  Therefore, she is presumed to have entered service in sound condition.  The statutory law in 1982 pertaining to the presumption of soundness, 38 U.S.C. § 311, stated that to rebut the presumption, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.

As to the first prong, the RO's finding that paranoid schizophrenia existed prior to service is supported by the record, namely the records from the Veteran's April 1982 hospital admission and psychiatric evaluation which determined that the condition existed prior to service.

As to the second prong, the Board acknowledges that the older provisions of 38 C.F.R. § 3.304(b) in effect in 1982 omitted the requirement of clear and unmistakable evidence of no aggravation of an injury in order to fully rebut the presumption of soundness, as compared to 38 U.S.C. § 311.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), that the presumption of soundness under 38 U.S.C.A. § 1111  (or its predecessor 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any preexisting conditions were not aggravated by service.  The Federal Circuit has since held that its interpretation of section 1111 in the Wagner opinion was retroactive because the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011); see also Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction"). 

As Wagner merely clarified what the evidentiary standard always had been, this was not a new interpretation or new law, and its holding is applicable to this case.  Similarly, in Patrick, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.

As a result, once the Veteran's schizophrenia condition was shown by clear and unmistakable evidence to preexist service, the next step was to consider the second prong as to whether clear and unmistakable evidence showed that schizophrenia was not aggravated during service.  The September 1982 rating decision, however, makes no finding whatsoever to suggest that schizophrenia was not aggravated by service.  On the contrary, the RO found the Veteran's condition was "with acute exacerbation," a finding pulled directly from her service treatment records.  "Exacerbation" is defined as an increase in the severity of a disease or any of its symptoms.  See Dorland's Illustrated Medical Dictionary 663 (31st ed. 2007).

Therefore, the evidence of record in September 1982 could not have demonstrated clear and unmistakable evidence of no aggravation.  Such a finding would have been impossible, given the evidence of record reviewed and cited by the RO in its September 1982 rating decision.  It follows that the presumption of soundness could not have been rebutted based on application of the correct law to the evidence of record at that time.

The Board now turns to whether the result would have been manifestly different but for this error of law.  In other words, the question is whether reasonable minds could not differ as to whether it is absolutely clear a different result would have ensued.  On this issue, because there was no clear and unmistakable evidence in September 1982 that schizophrenia both preexisted service and was not aggravated therein, the presumption of soundness was not rebutted, and the claim should have then been considered on a direct basis.  See 38 U.S.C. § 311; Wagner, 370 F.3d at 1094-96.  Moreover, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn v. Shinseki, 25 Vet. App. 231, 236 (2012)).  For service connection, a claimant still must establish that she has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

The Board finds that, without the error of law in the September 1982 decision, the presumption of soundness would not have been rebutted.  Moreover, the claim for service connection for a nervous condition (diagnosed as schizophrenia) would have been granted on a direct basis.  This conclusion is undebatable, as reasonable minds could not differ on it.  In particular, the Veteran's service treatment records clearly diagnosed paranoid schizophrenia, which ultimately led to her discharge.  She subsequently filed her claim on July 30, 1982, approximately one month after her separation from service.  Schizophrenia, as a psychosis, was considered a chronic condition at the time the claim was adjudicated.  38 C.F.R. § 3.309(a) (1982). 
Thus, it is undebatable that service connection for schizophrenia would have been warranted at the time of the September 1982 decision.

Based on the foregoing, the Board concludes that there was clear and unmistakable error in the September 1982 rating decision and it must be revised.

Because the September 1982 rating decision is being revised, the Veteran's other claim on appeal, a request to reopen the previously denied claim for a psychiatric condition, is effectively moot and must be dismissed.


ORDER

The September 7, 1982, rating decision contains clear and unmistakable error, and is revised to reflect a grant of service connection for paranoid schizophrenia.

The appeal to reopen a previously denied claim for service connection for paranoid schizophrenia is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


